Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 1 of 43 PageID# 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

RICHY CASTRO, LENORA GLOVER,
PATRICK INSCHO, ANDREW JOHNSON,
TIFFANI MYERS, STEVEN PIKE,
HERBERT WHITE, HAMDI ESLAQUIT                       Case No. 1:19-cv-01008
and JOANNE ELENA,
individually and on behalf of
all others similarly situated,

       Plaintiffs,

v.

Capital One Financial Corporation, Capital
One, N.A. and Capital One Bank (USA),


       Defendants.

                              CLASS ACTION COMPLAINT

       COME NOW Plaintiffs, Richy Castro, Lenora Glover, Patrick Inscho, Andrew Johnson,

Tiffani Myers, Steven Pike, Herbert White, Hamdi Eslaquit and Joanne Elena, on behalf of

themselves and all individuals similarly situated (“Plaintiffs”), by counsel, and for their Class

Action Complaint against Defendants Capital One Corporation, Capital One, N.A., and Capital

One Bank (USA) (collectively “Capital One”), allege as follows:

                                 NATURE OF THE ACTION

       1.      This case arises from Capital One’s failure to exercise basic, reasonable care in

securing and safeguarding what is among the most-valuable things consumers possess—their

sensitive personal information. Through its failure to secure, monitor, and protect information

that consumers provided to Capital One at its insistence when they applied for credit, Capital

One permitted an individual to commit one of the largest data breaches on record.

       2.      Capital One’s lackadaisical approach to data security permitted an individual to



                                                1
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 2 of 43 PageID# 2



obtain and post on the Internet reams of data with which consumers like Plaintiffs entrusted

Capital One, including their full names, addresses, phone numbers, dates of birth, credit scores,

credit limits, account information, account balances, payment histories, Social Security Numbers

(“SSNs”), and bank account numbers (together known as “personal identifying information” or

“PII”).

          3.    Plaintiffs, individually and on behalf of similarly situated consumers, seek to

recover damages; equitable relief, including injunctive relief designed to prevent a reoccurrence

of the Data Breach and resulting injuries; restitution; disgorgement; reasonable costs and

attorneys’ fees; and all other remedies this Court deems proper.

                                             PARTIES

          4.    Plaintiff Richy Castro is a Virginia resident who resides in this District and

Division.

          5.    Plaintiff Lenora Glover is a Virginia resident who resides in this District and

Division.

          6.    Plaintiff Patrick Inscho is a Virginia resident who resides in this District and

Division.

          7.    Plaintiff Andrew Johnson is a Virginia resident who resides in this District and

Division.

          8.    Plaintiff Tiffani Myers is a Virginia resident who resides in this District and

Division.

          9.    Plaintiff Steven Pike is a Virginia resident who resides in this District and Division.

          10.   Plaintiff Herbert White is a Virginia resident who resides in this District and

Division.




                                                  2
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 3 of 43 PageID# 3



       11.     Plaintiff Hamdi Eslaquit is a Virginia resident who resides in this District and

Division.

       12.     Plaintiff Joanne Elena is a Virginia resident who resides in this District and

Division.

       13.     Defendant Capital One Financial Corporation is a Delaware corporation with its

principal place of business located in the Richmond, Virginia region, but its official Headquarters

is listed as McLean, Virginia. Capital One Financial Corp. operates through its two primary

subsidiaries, also Defendants here, Capital One Bank (USA) and Capital One, N.A.

       14.     Capital One Bank (USA), National Association is a subsidiary of Capital One

Financial Corporation.

       15.     Capital One, National Association is a subsidiary of Capital One Financial

Corporation.

                                JURISDICTION AND VENUE

       16.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) because sufficient

diversity of citizenship exists between parties in this action, the aggregate amount in controversy

exceeds $5,000,000, exclusive of interests and costs, and there are 100 or more members of the

Class because Capital One has estimated that 100,000,000 consumers were affected by the Data

Breach.

       17.     At least one member of the proposed Class is diverse in citizenship from Capital

One. 28 U.S.C. § 1332(d)(2)(A).

       18.     The Court has personal jurisdiction over Capital One because its principal place of

business is in the Eastern District of Virginia, and Capital One is authorized to and regularly

conducts business in this District and Division.




                                                   3
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 4 of 43 PageID# 4




                                   FACTUAL ALLEGATIONS

A.      The Banking System Is A Known, Constant Target For Criminals.

        19.     Data breaches have become widespread, with almost-daily notices of their

occurrence. The Identity Theft Resource Center publishes reports showing thousands of such

breaches over the past three years.

        20.     News sources confirm that “[t]he risk of cyberattack on financial services firms

cannot be overstated” as financial services companies like Defendants “fall victim to cybersecurity

attacks 300 times more frequently than businesses in other industries.” 1 Not surprisingly, then,

“financial institutions have long been a lucrative target for cybercriminals because of the massive

volumes of data and money that can be stolen.” 2

        21.     The consequences to consumers from companies’ lax data supervision and safety

are significant, as sensitive personal and financial information is exposed often without anyone’s

knowledge, most-importantly the entities that should be safeguarding that information. It is further

exacerbated where, like here, compromised information includes PII and SSNs, which then makes

it possible for thieves to open new credit accounts, obtain licenses and other certifications, apply

for mortgages and housing, file for unemployment benefits, access retirement or savings accounts,

or apply for a job using a false identity.

        22.     Each of these acts or fraud is difficult to detect and may not be uncovered until the

SSN has been used in a fraudulent transaction of which the owner of the PII somehow becomes


1  Forbes, Laughing All The Way To The Bank: Cybercriminals Targeting U.S. Financial
Institutions,              Aug.          28,              2018,              available            at
https://www.forbes.com/sites/bhaktimirchandani/2018/08/28/laughing-all-the-way-to-the-bank-
cybercriminals-targeting-us-financial-institutions/#68b8a01f6e90.
2 Help Net Security, Increasing number of financial institutions falling prey to cyber attacks, Nov.

9, 2016, available at hnps://www.helpnetsecurity.co m/2016/11/09/financial-institutions-cyber-
attacks/, last visited July 31, 2019.



                                                 4
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 5 of 43 PageID# 5



aware.

         23.   Significantly, it is no easy feat to change or cancel a compromised SSN, if it can be

done at all. Even then, a new SSNs may not be any solution, as consumer reporting agencies get

confused by conflicting SSNs such that they often link new SSNs to the original consumer, so the

data tied to the old number is again connected to the original consumer after fraud has occurred.

         24.   Capital One knew the importance of safeguarding PII entrusted to it and of the

foreseeable consequences if its data security systems were to be breached, including the significant

costs that would be imposed on consumers as a result of a breach.

         25.   Yet, Capital One put its own profits ahead of its responsibilities to consumers,

cutting security corners and failing to place enough emphasis on the safeguarding and monitoring

of PII with which consumers like Plaintiffs entrusted it.

B.       Capital One’s Consumer Data Collection Practices And Its Knowledge Of The Value
         Of Such Data In The Wrong Hands.

         26.   As part of applying for a credit card and other financial products and services,

consumers provide banks like Capital One their names, addresses, SSNs, and other valuable,

sensitive, and private PII.

         27.   At all times relevant to the Data Breach, Capital One was well-aware, or reasonably

should have been aware, that the PII collected, maintained, and stored from credit applications is

highly sensitive, sought after by criminals, susceptible to attack, and could be used for wrongful

purposes—like identity theft and fraud—by third parties.

         28.   Banking repositories and databases are popular targets for cyberattacks, especially

given the extremely sensitive nature of the PII stored on those repositories and databases. The

frequency and prevalence of attacks make it imperative that banks such as Capital One routinely




                                                5
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 6 of 43 PageID# 6



monitor for exploits and intrusions, security lapses, software changes, and cyberattacks, and

regularly update their software and security procedures.

       29.       Security lapses, intrusions, and software exploits can go undetected for long periods

of time, especially if industry best practices are not routinely instituted and followed to maintain

data security.

       30.       PII is a valuable commodity and can be readily traded. An Internet black market

exists in which criminals openly post stolen payment card numbers, SSNs, and other PII on

underground Internet websites. PII is valuable to identity thieves because they can use victims’

personal data to open new financial accounts, take out loans or otherwise obtain credit or goods in

another person’s name, incur charges on existing accounts, invade and pilfer bank accounts, or

clone ATM, debit, and credit cards.

       31.       Such is especially true for banks like Capital One, given that the PII disclosed in

this Data Breach was precisely the PII Capital One requested to consider and, in many cases,

approve consumers for credit cards and other banking products. Put differently, the PII that Capital

One used to permit Plaintiffs to open accounts could be put to equal use by fraudsters for the same

purpose.

       32.       Given that Capital One demanded the PII, it should have had a heightened

awareness of its need to protect the PII with which consumers entrusted it.

       33.       Professionals charged with trying to stop fraud and other misuse know that PII has

genuine monetary value in part because criminals make great efforts to obtain it.3 In other words,

if any additional breach of sensitive data did not have incremental value to criminals, one would



3 CIO Magazine, Data Breaches Rise as Cybercriminals Continue to Outwit IT (Oct. 2016),
available at https://www.cio.com/article/2686167/data-breaches-rise-as-cybercriminals-continue-
to-outwit-it.html (last visited July 31, 2019).



                                                  6
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 7 of 43 PageID# 7



expect to see a reduction in criminals’ efforts to obtain such data. On the contrary, just the opposite

has occurred. For example, the Identity Theft Resource Center reported 1,579 data breaches in

2017, which represents a 44.7 percent increase over the record high figures reported for 2016. 4

       34.     The PII of consumers remains of high value to identity thieves, as evidenced by the

prices criminals will pay through black-market sources, otherwise known as the “dark web.” For

example, a complete set of bank account credentials can fetch a thousand dollars or more,

depending on the associated credit score or balance available. 5 Experian reports that a stolen credit

or debit card number can sell for $5 to $110 on the dark web. 6

       35.     At all relevant times, Capital One knew, or reasonably should have known, of the

importance of safeguarding PII, and should have foreseen the consequences if its data security was

breached, including, specifically, the significant costs that would be imposed on consumers.

       36.     Capital One was, or should have been, fully aware of the significant volume of daily

online credit applications, amounting to tens of thousands of daily interactions with consumers’

PII, and thus, the significant number of individuals who would be harmed by a breach of Capital

One’s systems.

       37.     Sadly, and as alleged herein, despite all of this publicly available knowledge of the

need to keep PII secure because of the constant threat of breaches, and the supposed expertise it

had or could have devoted to ensure data security, Capital One’s approach to maintaining the




4  2017 Annual Data Breach Year-End Review, ID Theft Center (2017), available at
https://www.idtheftcenter.org/data-breaches/ (last visited July 31, 2019).
5 Here’s How Much Thieves Make By Selling Your Personal Data Online, Business Insider,

available at https://www.businessinsider.com/heres-how-much-your-personal-data-costs-on-the-
dark-web-2015-5, May 27, 2015 (last visited July 31, 2019).
6 Here’s How Much Your Personal Information Is Selling for on the Dark Web, available at

https://www.experian.com/blogs/ask-experian/heres-how-much-your-personal-information-is-
selling-for-on-the-dark-web/ (last visited July 31, 2019).



                                                  7
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 8 of 43 PageID# 8



privacy and security of Plaintiffs and Class Members’ PII was lackadaisical, cavalier, reckless, or

at the very least, negligent.

C.      Plaintiffs’ Entrustment Of Their PII To Capital One.

        38.     Plaintiff Richy Castro opened a credit card with retailer Kohl’s in January 2018.

Capital One services credit card accounts for Kohl’s.

        39.     Plaintiff Steven Pike opened a credit card with retailer Kohl’s in April 2010. Capital

One services credit card accounts for Kohl’s.

        40.     Plaintiff Joanne Elena applied for a Capital One credit card in December 2018,

which Capital One denied.

        41.     Plaintiff Lenora Glover opened a Capital One credit card account in January 2011,

which was closed before the Data Breach.

        42.     Plaintiff Tiffani Myers opened a Capital One credit card account in September

2011, which was closed before the Data Breach.

        43.     Plaintiff Andrew Johnson opened a Capital One credit card account in September

2018.

        44.     Plaintiff Patrick Inscho opened a Capital One credit card account in May 2015 and

another in December 2016.

        45.     Plaintiff Herbert White, Jr. opened multiple Capital One credit card accounts in

August 1999, January 2002, July 2005, January 2008, respectively. The January 2002 account

was closed before the Data Breach.

        46.     Plaintiff Hamdi Eslawquit opened a credit card with retailer Best Buy in April 2008.

Capital One services credit card accounts for Best Buy. She also opened an ordinary Capital One

credit card account in January 2005.




                                                 8
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 9 of 43 PageID# 9



       47.     In each instance as above, the PII of Plaintiffs was provided to Capital One.

       48.     Since the announcement of the Data Breach, Plaintiffs must now monitor their

accounts in an effort to detected and prevent any misuse of their PII or improper activity. Each

has had to personal and work time attempting to determine the impact of this breach on their

financial privacy and safety.

       49.     Plaintiffs must spend time to protect the integrity of their information, finances, and

credit—time which she would not have had to expend but for the Data Breach.

       50.     Plaintiffs would not have applied for credit with and provided PII to Capital One

had Capital One disclosed that it lacked adequate computer systems, monitoring programs, and

data security practices to safeguard consumers’ PII from improper access.

       51.     Plaintiffs suffered actual injury from having their PII stolen and published as a

result of the Data Breach.

       52.     Plaintiffs suffered concrete injury and actual damages in paying money to, and

purchasing products through, Capital One’s business preceding, during, and after the Data Breach

by paying interest on credit cards, paying minimum balance fees, and other banking fees.

       53.     Plaintiffs would not have incurred these expenditures with Capital One had Capital

One disclosed that it lacked computer systems, monitoring programs, and data security practices

adequate to safeguard consumers’ PII.

       54.     Plaintiffs suffered actual injury in the form of damages to and diminution in the

value of their PII—a form of intangible property that the Plaintiff entrusted to Capital One for the

purpose of applying for and using Capital One’s products, which was compromised in and as a

result of the Data Breach.

       55.     Plaintiffs have suffered additional injury arising from the substantially increased




                                                 9
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 10 of 43 PageID# 10



 risk of fraud, identity theft, and misuse resulting from his PII being placed in the hands of

 criminals.

         56.     Plaintiffs have a continuing interest in ensuring their PII, which remains in the

 possession of Capital One, is protected and safeguarded from future breaches.


 D.      The Data Breach.

         57.     On July 29, 2019, Capital One admitted to one of the largest data breaches in

 history, in which more than 100 million US consumers were affected. 7 The Data Breach notice

 stated in relevant part:

         Capital One Announces Data Security Incident

                                    ***

         MCLEAN, Va., July 29, 2019 /PRNewswire/ -- Capital One Financial Corporation
         (NYSE: COP) announced today that on July 19, 2019, it determined there was
         unauthorized access by an outside individual who obtained certain types of personal
         information relating to people who had applied for its credit card products and to
         Capital One credit card customers.

                                    ***
         Based on our analysis to date, this event affected approximately 100 million
         individuals in the United States and approximately 6 million in Canada.

                                    ***


         The largest category of information accessed was information on consumers and
         small businesses as of the time they applied for one of our credit card products from
         2005 through early 2019. This information included personal information Capital
         One routinely collects at the time it receives credit card applications, including
         names, addresses, zip codes/postal codes, phone numbers, email addresses, dates
         of birth, and self-reported income. Beyond the credit card application data, the
         individual also obtained portions of credit card customer data, including:


 7     Date     Breach    Notice,    FAQ      (July     29,    2019),     available      at
 https://www.capitalone.com/facts2019/(hereinafter the “Breach Notification”) (last visited
 July 31, 2019).



                                                  10
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 11 of 43 PageID# 11



              •   Customer status data, e.g., credit scores, credit limits, balances, payment history,
                  contact information

              •   Fragments of transaction data from a total of 23 days during 2016, 2017
                  and 2018.

                                   ***
              •   About 140,000 Social Security numbers of our credit card customers

              •   About 80,000 linked bank account numbers of our secured credit card
                  customers

                                      ***
        We will notify affected individuals through a variety of channels. We will make
        free credit monitoring and identity protection available to everyone affected.

        Safeguarding our customers’ information is essential to our mission and our role as
        a financial institution. We have invested heavily in cybersecurity and will continue
        to do so. We will incorporate the learnings from this incident to further strengthen
        our cyber defenses.

        For more information about this incident and what Capital One is doing to respond,
        visit www.capitalone.com/facts2019. In Canada, information can be found at
        www.capitalone.ca/facts2019       and     www.capitalone.ca/facts2019/fr.     The
        investigation is ongoing and analysis is subject to change. As we learn more, we
        will update these websites to provide additional information.8

        58.       Confirming its failure to monitor its data security, the massive breach went

 undiscovered by Capital One despite the fact that the alleged data thief - Thompson - had posted

 publicly about the breach on social media accounts over the course of several months and Capital

 One had records showing the unauthorized intrusion. 9 Moreover, Capital One—which has virtually

 unlimited resources to protect the vulnerable data with which it is entrusted—was fully aware of

 the perils of a data breach and its legal responsibility to protect against a data breach,


 8 Capital One Announces Data Security Incident, Cision PR Newswire (“Data Security Article”),
 available at https://www.prnewswire.com/news-releases/capital-one-announces-data-security-
 incident-300892738.html (last visited July 31, 2019).
 9 Krebs on Security, Capital One Data Theft Impacts 106M People (July 30, 2019), available at

 https://krebsonsecurity.com/2019/07/capital-one-data-theft-impacts-106m-people/.



                                                   11
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 12 of 43 PageID# 12



 acknowledging in a recent public filing that “[s]afeguarding our customers’ information is

 essential to our mission as a financial institution.” 10

         59.     The exposed information includes names, addresses, zip codes, phone numbers,

 email addresses, dates of birth, self-reported income, approximately 140,000 Social Security

 Numbers, 80,000 bank account numbers, credit scores, credit limits, credit card balances, credit

 card payment history, and fragments of transaction data from 23 days during 2016, 2017, and 2018.

 Capital One represented that the data was encrypted but that the unauthorized access “also enabled

 the decrypting of [the] data.”11

         60.     The Capital One Data Breach occurred because Capital One failed to secure the PII

 of approximately 100 million consumers in Capital One’s cloud-based repository and database. 12

         61.     Separately from Capital One’s initial inability or failure to prevent the Data Breach,

 Capital One also failed to detect the breach for approximately three months. Discovery will show

 the posted PII of approximately 100 million consumers on Thompson’s GitHub account remained

 exposed until at least July 17, 2019, when an unidentified tipster informed Capital One of the

 posting by emailing the bank a warning and a link to the GitHub address.

         62.     The Data Breach was the result of Capital One’s inadequate and lackadaisical

 approach to data security and protection of PII with which consumers entrusted it during the course

 of its business. The deficiencies in Capital One’s data security were so significant that the

 misconfigured firewall permitted access to any consumer or small business that applied for one of




 10   Capital One’s July 29, 2019 Form 8-K, available at http://phx.corporate-
 ir.net/phoenix.zhtml?c=70667&p=irolSECText&TEXT=aHR0cDovL2FwaS50ZW5rd2l6YXJkL
 mNvbS9maWxpbmcueG1sP2lwYWdlPTEzMDI4NzA4JkRTRVE9MCZTRVE9MCZTUURFU
 0M9U0VDVElPTl9FTlRJUkUmc3Vic2lkPTU3 (last visited August 1, 2019).
 11 July 30 Form 8-K.
 12 Breach Notification.




                                                    12
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 13 of 43 PageID# 13



 Capital One’s credit card products from 2005 through early 2019—fourteen years of data left

 unprotected and exposed for any malicious actor to access, view, download, and exploit. 13

        63.     Capital One reported that the Data Breach impacted consumers who applied for

 Capital One credit card products from 2005 through “early 2019,” with information that included

 “personal information Capital One routinely collects at the time it receives credit card applications,

 including names, addresses, zip codes/postal codes, phone numbers, email addresses, dates of

 birth, and self-reported income.”14

        64.     In addition to its “routine” collections, Capital One also admitted consumers’ credit

 scores, credit limits, balances, payment histories, contact information, and “fragments of

 transaction data from a total of 23 days during 2016, 2017 and 2018” were accessed.15

        65.     Capital One further admitted that “about 140,000 Social Security numbers of [its]

 credit card customers” and “about 80,000 linked bank account numbers of our secured credit card

 customers” were also disclosed. 16

        66.     At no point did Capital One offer any concrete assistance or offer to remunerate

 Plaintiffs or the Class for its failures. Despite acknowledging that the PII was stolen by a malicious

 actor and placed on the Internet for anyone to access, view, download, and use, Capital One

 attempted to downplay the gravity of the breach, claiming “it is unlikely that the information was

 used for fraud or disseminated by this individual.” 17




 13 Breach Notification.
 14 Id.
 15 Id.
 16 Id.
 17 Data Security Article.




                                                  13
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 14 of 43 PageID# 14



         67.     And so the misrepresentations have begun. Capital One knows the last portion of

 this statement is demonstrably false, as Ms. Thompson disseminated the PII she obtained

 throughout the Internet, posting it on a public site for all to see. 18

         68.     As alleged in the federal criminal complaint against her, the file posted by

 Thompson contained the IP address for a server at Amazon Web Services, which provides

 computing services to Capital One. The file also contained command information permitting

 access to data in Capital One’s storage space at the cloud computing company. A firewall

 misconfiguration permitted the commands to reach and be executed by Amazon’s server, thereby

 enabling unauthorized access to the Capital One data.19

         69.     The file Thompson posted contained “700 folders or buckets of data,” as well as

 code for three commands that could be used to obtain the data. The three commands, when

 executed, performed as follows:

                 a. The first command obtained security credentials for an account known as WAF-

                     Role that enabled access to certain of Capital One’s folders at the cloud

                     computing company;

                 b. The second command used the WAF-Role account to list the names of folders

                     or buckets of data in Capital One’s storage space at the cloud computing

                     company; and,




 18 Merriam-Webster defines disseminate as “to spread abroad as though sowing seed,” and “to
 disperse throughout.” https://www.merriam-webster.com/dictionary/disseminate.
 19 United States v. Paige A. Thompson, a/k/a “erratic”, No. 2:19-mj-00344-MAT (W.D. Wash.),

 ECF 1 ¶¶ 7–10 (filed July 29, 2019) (the “Thompson Complaint”), available at
 https://www.justice.gov/usao-wdwa/press-release/file/1188626/download (last visited Aug. 1,
 2019).



                                                     14
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 15 of 43 PageID# 15



                   c. The third command then used the same account the extract or copy data from

                      the folders or buckets in Capital One’s storage space for which the account had

                      permissions.20

        70.        Capital One tested the three commands and confirmed that the commands

 functioned to obtain Capital’s One credentials and could be used to extract data.21

        71.        Further, as alleged in the Thompson criminal complaint, Capital One’s logs show a

 number of connections or attempted connections to Capital One’s server from an Onion Router (or

 “TOR”), a tool used by individuals to conceal their identities and the origin of their internet connection

 (or IP address), and a number of connections from a specific IP address beginning with 46.246, all of

 which Capital One believes relate to activity conducted by the same person involved in the April 21,

 2019 intrusion.

        72.        In Capital One’s Form 8-K disclosing the Data Breach, Capital One confirmed that

 unauthorized activity occurred on March 22 and 23, 2019.

        73.        The FBI’s investigation revealed that after completing the hack, Thompson created

 a Meetup group with a Slack invitation for a public Slack channel. Meetup is an internet-based

 platform designed to let people find and build local communities, and Slack is a cloud-based team-

 collaboration software tool where users can establish “channels” in which they can then share

 messages, tools, and files. 22

        74.        On the publicly-accessible Slack channel created by Thompson, a user named

 “erratic”—which the FBI alleges is Thompson—posted a list of files the user claimed to possess,




 20 Id. ¶ 11.
 21 Id. ¶ 12.
 22 Thompson Complaint ¶ 17.




                                                    15
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 16 of 43 PageID# 16



 which included files that were extracted using the commands set forth in the April 21st Github file

 posted by Thompson.23

        75.     Around June 27, 2019, according to the FBI, “erratic posted [on the Slack channel]

 about several companies, government entities, and educational institutions, and included in the

 post references to the April 21st Github files associated with Capital One. After this posting,

 another user posted “don’t go to jail plz” to which “erratic” responded “Im like > ipredator > tor

 > s3 on all this [expletive].” The FBI interpreted this response to be detailing the method “erratic”

 used to commit the intrusion, that Ms. Thompson used IPredator and TOR to conceal her IP

 address.24

        76.     Investigative Reporter Brian Krebs, who operates the website Krebs on Security,

 reported that Thompson spoke openly on her Twitter account over the course of several months

 about finding huge stores of data intended to be secured on various Amazon cloud servers—the

 servers from which (he suggested) Thompson likely stole the Capital One data.25

        77.     Capital One’s failure to detect the breach sooner is even more shocking given the

 public nature of Thompson’s disclosures. As Krebs explains, “[i]ncredibly, much of this breach

 played out publicly over several months on social media and other open online platforms” such as

 Twitter, Meetup, and Slack. And, for months beginning in April 2019, Capital One’s stolen data

 and the means to access, view, and obtain were available, in the open, on Github.

         78.    This PII was compromised due to Capital One’s acts and omissions and its failure

 to properly protect the PII, despite being aware of cybersecurity dangers, the necessary standards,

 industry best practices, and the vulnerability of financial service institutions to attack.



 23 Id. ¶ 18.
 24 Id. ¶¶ 19–20.
 25 Krebs on Security, Capital One Data Theft Impacts 106M People (July 30, 2019).




                                                   16
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 17 of 43 PageID# 17



         79.     Apart from its failure to prevent the Data Breach, Capital One also failed to detect

 the breach for at least three months—despite it being publicly represented on the popular and oft-

 trafficked GitHub website. Anyone with Internet access therefore had at least three months to access, view,

 collect, download, and make use of this information for fraudulent and other malicious purposes.

         80.     During this period, Capital One failed to recognize its systems had been breached

 and that individuals were stealing the PII of 100 million credit card applicants. Indeed, the Breach

 was not even discovered as a result of Capital One’s diligence or cyber security measures but,

 rather, by a third party who sent a message to a company email address with a link to the GitHub

 page. Without that tip, Capital One would likely never have learned of the Breach on its own.

         81.     While timely action by Capital One in identifying the Breach would likely have

 significantly reduced the harmful consequences, Capital One’s inaction and negligence contributed

 to and only increased the scale of the Data Breach and the resulting damages to Plaintiff and Class

 Members.

 E.      Capital One’s Inadequate Privacy Policies And Agreements To Keep PII
         Confidential.

         82.     As a condition of credit, Capital One required applicants to provide it with PII. In

 its ordinary business, Capital One maintained and used this PII as a means of deciding whether to

 extend credit to applicants like Plaintiffs.

         83.     By obtaining, collecting, using, and deriving a benefit from Plaintiffs’ and the Class

 Members’ PII, Capital One assumed legal and equitable duties to those individuals. Having been

 provided Plaintiffs’ and Class Members’ PII as a result of its demands, Capital One knew or should

 have known it was responsible for protecting that PII. At all relevant times, Plaintiffs and the Class

 Members have taken reasonable steps to maintain the confidentiality of their PII and would not

 have disclosed it to Capital One had they known Capital One would fail to protect it.




                                                     17
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 18 of 43 PageID# 18



        84.     As credit applicants to Capital One, Plaintiffs and the Class Members relied on and

 reasonably expected Capital One to keep their PII confidential and securely maintained, to use this

 information only for purposes they authorized, and to make only authorized disclosures of this

 information.

        85.     In addition to its obligations under the law when it obtained the PII it demanded,

 Capital One independently and routinely promised to safeguard PII:

        To protect your personal information from unauthorized access and use, we use
        security measures that comply with federal law. These measures include computer
        safeguards and secured files and buildings.26

        Capital One understands how important security and confidentiality are to our
        customers, so we use the following security techniques, which comply with or even
        exceed federal regulatory requirements to protect information about you. 27

        Information Security
        At Capital One, we make your safety and security a top priority and are committed
        to protecting your personal and financial information. If we collect identifying
        information from you, we will protect that information with controls based upon
        internationally recognized security standards, regulations, and industry-based best
        practices.28

 F.     Capital One Failed to Comply with Federal Requirements.

        86.     The Federal Trade Commission (“FTC”) has issued numerous guides for business

 highlighting the importance of reasonable data security practices. According to the FTC, the need

 for data security should be factored into all business decisions.29

        87.     In 2016, the FTC updated its publication, Protecting Personal Information: A

 Guide for Business, which established fundamental data security principles and practices for



 26 https://www.capitalone.com/bank/privacy/
 27 https://www.capitalone.com/identity-protection/privacy/faq.
 28 https://www.capitalone.com/identity-protection/privacy/statement.
 29       Fed.     Tr.      Comm’n,        Start       With      Security,    available           at
 https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf.



                                                  18
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 19 of 43 PageID# 19



 business.30 These guidelines note, among other things, businesses should protect the personal

 customer information that they keep; properly dispose of personal information that is no longer

 needed; encrypt information stored on computer networks; understand their network’s

 vulnerabilities; and implement policies to correct security problems.

         88.    The FTC guidelines also recommend that businesses use an intrusion detection

 system to expose a breach as soon as it occurs; monitor all incoming traffic for activity indicating

 someone is attempting to hack the system; watch for large amounts of data being transmitted from

 the system; and have a response plan ready in the event of a breach.

         89.    The FTC recommends that companies not maintain PII longer than is needed for

 authorization of a transaction; limit access to sensitive data; require complex passwords to be used

 on networks; use industry-tested methods for security; monitor for suspicious activity on networks;

 and verify that third-party service providers have implemented reasonable security measures. 31

         90.    Also, the FTC has brought enforcement actions against businesses for failing to

 adequately and reasonably protect customer data, treating the failure to employ reasonable and

 appropriate measures to protect against unauthorized access to confidential consumer data as an

 unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act, 15 U.S.C. §

 45. Orders resulting from these actions further clarify the measures businesses must take to meet

 their data security obligations.

         91.    Capital One’s failure to employ reasonable and appropriate measures to protect

 against unauthorized access to confidential consumer data like PII constitutes an unfair act or

 practice prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.


 30 Fed. Tr. Comm’n, Protecting Personal Information: A Guide for Business, available at
 https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-
 information.pdf. [sic].
 31 FTC, Start With Security, supra note 32.




                                                 19
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 20 of 43 PageID# 20



         92.     Here and as it relates to the Data Breach, Capital One was at all times fully aware

 of its obligation to protect the PII of its applicants because of its existence a one of the United

 States’ largest financial institutions, the resources it possesses, and the access to information it has.

 Its own public filings, noted herein, confirm that Capital One knew of the risks of the failure to

 adequately protect PII in its trust, yet it soldiered on.

         93.     Capital One was also aware of the significant impact if it failed to protect PII

 because it demanded such data from millions of consumers daily and knew that this data, if

 accessed improperly, would result in injury to consumers like Plaintiffs and Class Members.

 G.      The Data Breach Caused Harm And Will Result In Additional Fraud.

         94.     The implications of Capital One’s failure to keep consumers’ PII secure are long

 lasting and severe. Once PII is stolen, fraudulent use of that information and damage to victims

 may continue for years.

         95.     It is no surprise that consumer victims of data breaches are more likely to become

 victims of identity fraud. This conclusion is bolstered by research like a published analysis of four

 years of data comparing the numbers of breach victims with those who also reported being victims

 of identity fraud.32

         96.     In its published materials, the FTC defines identity theft as “a fraud committed or

 attempted using the identifying information of another person without authority.”33 The FTC

 describes “identifying information” as “any name or number that may be used, alone or in

 conjunction with any other information, to identify a specific person.” 34




 32         2014         LexisNexis     True          Cost        of        Fraud                 Study,
 https://www.lexisnexis.com/risk/downloads/assets/true-cost-fraud-2014.pdf.
 33
    17 C.F.R § 248.201(b)(9) (2013).
 34 Id. § 248.201(b)(8).




                                                    20
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 21 of 43 PageID# 21



        97.     PII is a known valuable commodity to identity thieves once the information has

 been compromised. As the FTC recognizes, once identity thieves have PII, “they can drain your

 bank account, run up your credit cards, open new utility accounts, or get medical treatment on your

 health insurance.”35

        98.     Identity thieves can use PII like that which Capital One failed to keep secure to

 engage in all matters of nefarious activity. Identity thieves are known to commit various types of

 government fraud such as: immigration fraud, tax-refund fraud, licensing fraud, benefits fraud.

        99.     Capital One’s delay in detecting and notifying consumers of the Data Breach

 increases the risk of fraud for Plaintiff and Class Members.

        100.    A 2016 survey of 5,028 consumers confirms this, as it found “[t]he quicker a

 financial institution, credit card issuer, wireless carrier or other service provider is notified that

 fraud has occurred on an account, the sooner these organizations can act to limit the damage. Early

 notification can also help limit the liability of a victim in some cases, as well as allow more time

 for law enforcement to catch the fraudsters in the act.”36

        101.    Javelin Strategy and Research reports that identity thieves have stolen $112 billion

 in the six years preceding 2016.

        102.    Further, simply reimbursing a consumer for a financial loss due to fraud does not

 make that individual whole again. Rather, identity theft victims must spend numerous hours, if not

 days, and their own money searching for, finding, and repairing the negative impact to their lives.




 35
      Fed.     Tr.    Comm’n,       Warning    Signs    of    Identity  Theft,    available  at
 https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft (last visited July 31,
 2019).
 36 Identity Fraud Hits Record High with 15.4 Million U.S. Victims in 2016, Up 16 Percent

 According to New Javelin Strategy & Research Study, https://www.javelinstrategy.com/press-
 release/identity-fraud-hits-record-high-154-million-us-victims-2016-16-percent-according-new.



                                                  21
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 22 of 43 PageID# 22



 The Department of Justice’s Bureau of Justice Statistics found that in 2014 identity theft victims

 expended seven hours discovering and resolving the consequences of fraud.

        103.        A study conducted for BillGuard, a private enterprise that markets its ability to

 automate the task of finding unauthorized consumer transactions that might otherwise go

 undetected, calculated the average per-consumer cost of all unauthorized transactions at roughly

 $215 per cardholder, some portion of which likely goes unnoticed and thus must be paid entirely

 by consumer victims of account or identity misuse.

        104.        As a direct and proximate result of Credit One’s wrongful conduct and omissions,

 Plaintiffs and Class Members have been placed at an imminent, immediate, and continuing harm

 as well as increased risk of harm from identity theft and fraud.

        105.        Plaintiffs and the Class are therefor are faced with an arduous path to secure their

 PII and regain their privacy because of Capital One’s negligence. Plaintiffs and the Class must

 take at least the following steps to attempt to prevent further misuse of their PII:

               a.       Continually review and monitor credit card statements for any unusual or
                        unknown charges;

               b.       Review other accounts including savings and retirement accounts, government
                        benefits accounts, mortgage accounts, to name a few, for unauthorized activity;

             c.         Contact their financial institution (which may not be Capital One) to
                        determine if there is any suspicious activity on their accounts;

             d.         Review and monitor their credit reports for suspicious activity and accuracy;

             e.         Change their account information, if not their banks;

             f.         Place a fraud alert on their credit reports; and

             g.         Place a security freeze on their credit reports.

        106.        Additionally, there is usually a period of time between when harm occurs and when

 it is discovered, as well as between when PII is stolen and when it is used. The Government




                                                     22
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 23 of 43 PageID# 23



 Accountability Office notes that in some instances, up to a year can pass before stolen data is used

 to commit identity theft. And once compromised data is posted on the Internet, unauthorized use

 may continue for years. It is therefore difficult, if not impossible, to rule out all likelihood of future

 harm from data breaches.

         107.    There remains a very strong probability that those impacted by Capital One’s

 failure to secure their PII could be at risk of fraud and identity theft for extended periods of time.

         108.    Thus, Plaintiffs and Class Members now face years of constant surveillance of their

 financial and personal records, bank accounts, financial records, and the like. Plaintiffs and the

 Class are incurring and will continue to incur such damages in addition to any fraudulent credit

 and debit card charges incurred using their PII and the resulting loss of use of their credit and

 access to funds, regardless of whether such charges are ultimately reimbursed by banks and credit

 card companies.

 H.      Plaintiffs’ And Class Members’ Damages.

         109.    The PII is private, personal, and sensitive in nature and was left inadequately

 protected by Capital One. Capital One did not obtain Plaintiffs’ and Class Members’ consent to

 disclose their PII to any other person as required by applicable law and industry standards.

         110.    The Data Breach was a direct and proximate result of Capital One’s failure to

 properly safeguard and protect Plaintiffs’ and Class Members’ PII from unauthorized access, use,

 and disclosure, as required by various state and federal regulations, industry practices, and the

 common law.

         111.    This unauthorized access resulted from Capital One’s failure to establish and

 implement appropriate administrative, technical, and physical safeguards to ensure the security




                                                    23
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 24 of 43 PageID# 24



 and confidentiality of Plaintiffs’ and Class Members’ PII to protect against reasonably foreseeable,

 known threats to the security of such information.

        112.    Capital One had the resources to prevent the Breach, but instead chose to put profit

 ahead of consumers’ privacy and protection of consumers’ PII.

        113.    Had Capital One monitored, discovered, and remedied the deficiencies in its

 computer systems, followed federal and state guidelines, and adopted security measures

 recommended by experts in the field, Capital One would have prevented intrusion into its computer

 systems and, ultimately, the theft of consumers’ confidential PII with which it was entrusted.

        114.    As a result of Capital One’s wrongful actions, inaction, negligent security practices,

 and the resulting Data Breach, Plaintiffs and Class Members have been placed at an imminent,

 immediate, and continuing increased risk of harm from identity theft and identity fraud, requiring

 them to take the time which they otherwise would have dedicated to other pursuits such as work

 and family.

        115.    Instead, they must make constant and vigilant efforts to mitigate the actual and

 potential impact of the Data Breach on their lives including, inter alia, by placing “freezes” and

 “alerts” with credit reporting agencies, contacting their financial institutions, closing or modifying

 financial accounts, changing banks, carefully reviewing and monitoring their credit reports and

 accounts for unauthorized activity, and filing police reports. This time, and time they will expend,

 has been lost forever and cannot be recaptured.

        116.    Capital One’s wrongful actions and inaction directly and proximately caused the

 theft and dissemination into the public domain of Plaintiffs’ and Class Members’ PII, causing them

 to suffer, and continue to suffer, economic damages and other actual harm for which they are

 entitled to compensation, including for example:




                                                   24
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 25 of 43 PageID# 25



            a.      outright theft of their personal and financial information;

            b.      unauthorized charges on their debit and credit card accounts;

            c.      the impending injury from potential fraud and identity theft posed by their PII
                    being placed in the hands of criminals and misused via the sale of PII on the
                    Internet’s black market;

            d.      the untimely and inadequate notification of the Data Breach, which exacerbated
                    all measures of damages;

            e.      the improper, public disclosure of their PII;
            f.      invasion and loss of privacy;

            g.      money paid to, and purchasing products from, Capital One’s business during
                    the Data Breach (like interest on credit cards, minimum balance fees, and other
                    banking fees), expenditures which Plaintiffs and Class Members would not have
                    made shad Capital One disclosed that it lacked computer systems and data
                    security practices adequate to safeguard consumers’ PII;

            h.      out-of-pocket expenses and the value of their time reasonably incurred to ferret
                    out and remedy or mitigate the effects of the Data Breach;

            i.      ascertainable losses in the form of deprivation of the value of their PII, for which
                    there is a well-established national and international market;

            j.      loss of use of, and access to, their funds, and costs associated with the inability
                    to obtain money from their accounts or being limited in the amount of money
                    they were permitted to obtain from their accounts, resulting in missed payments
                    on bills and loans, late charges and fees, and the ensuing adverse effects on their
                    credit including adverse credit notations; and

            k.      the loss of productivity and value of the time needed to address, attempt to
                    ameliorate, mitigate, and deal with the actual and future consequences of the
                    Data Breach, including searching for and finding fraudulent charges, cancelling
                    and reissuing cards, purchasing credit monitoring and identity theft protection
                    services, imposition of withdrawal and purchase limits on compromised
                    accounts, and the inconvenience, nuisance and annoyance of dealing with all
                    such issues resulting from the Data Breach.

        117.     While Plaintiffs’ and Class Members’ PII has been stolen, Capital One continues

 to hold their PII. Because Capital One has demonstrated an inability to prevent a breach, Plaintiffs

 and Class Members have an undeniable interest in ensuring that their PII is secure, remains secure,




                                                  25
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 26 of 43 PageID# 26



 is properly and promptly destroyed, and is not subject to further theft.

                                 CLASS ACTION ALLEGATIONS

         118.     Plaintiffs bring this action on behalf of themselves and as a class action under

 Federal Rules of Civil Procedure 23, seeking damages and equitable relief on behalf of the

 following nationwide Class (“Class”, to include both subclasses) for which Plaintiff seeks

 certification:

         All natural persons residing in the United States and whose PII was disclosed in the
         Data Breach.

         119.     Plaintiffs also bring this action on behalf of a subclass of consumers (the “Denied

 Subclass”) defined as follows:

         All natural persons residing in the United States, whose PII was disclosed in the
         Data Breach, and who applied for Capital One credit card products from 2005
         through 2019, but were not approved and/or did not receive the credit card.

         120.     Plaintiffs also bring this action on behalf of a subclass of consumers (the “Closed

 Account Subclass”) defined as follows:

         All natural persons residing in the United States, whose PII was disclosed in the
         Data Breach, about whom Capital One’s records show that an application for a
         Capital One credit card product was received from 2005 through 2019, but where
         that account had been closed before the Data Breach.


         121.     Excluded from the Class are employees of Capital One; any parent, affiliate, or

 subsidiary of Capital One; employees of any entity in which Capital One has a controlling interest;

 any of Capital One’s officers or directors; or any successor or assign of Capital One. Also excluded

 are any Judge or court personnel assigned to this case and Members of their immediate families,

 all attorneys representing the Plaintiffs and any employees or immediate family members of such

 attorneys.

         122.     Numerosity. Fed. R. Civ. P. 23(a)(l). The Class is so numerous that joinder of all




                                                  26
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 27 of 43 PageID# 27



 Members is impracticable. While Plaintiffs do not know the exact number of the Members of the

 Class, Plaintiffs believe the Class contains approximately 100 million people. Class Members may

 be identified through objective means using Capital One’s records. Class Members may be notified

 of the pendency of this action by recognized, Court-approved notice dissemination methods, which

 may include U.S. mail, electronic mail, internet postings, social media, and/or published notice.

         123.    Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). This action involves common

 questions of law and fact exist as to all Members of the Class, and predominate over any questions

 affecting individual Members of the Class. Such questions of law and fact common to the Class

 include, but are not limited to:

            a.      Whether Capital One had a duty to adequately protect PII from consumers who
                    applied for Capital One credit card products;

            b.      Whether Capital One breached that duty by acts or omissions;

            c.      Whether the breach proximately caused damages to Plaintiffs and Class
                    Members;

            d.      Whether and when Capital One knew or should have known of the
                    susceptibility of its computer systems to a data breach;

            e.      Whether Capital One’s security measures to protect its computer systems
                    were reasonable in light of the FTC data security recommendations and best
                    practices recommended by data security experts;

            f.      Whether Capital One was negligent in failing to implement reasonable and
                    adequate security procedures and practices to protect the information it
                    collected and stored from consumers who applied for Capital One credit card
                    products;

            g.      Whether Capital One’s conduct, practices, actions, and/or omissions constituted
                    unfair or deceptive trade practices;

            h.      Whether Plaintiffs and Class Members were injured and suffered damages or
                    other losses because of Capital One’s failure to reasonably protect its computer
                    systems and data network; and

            i.      The relief, including injunctive relief, to which Plaintiffs and Class Members
                    are entitled.



                                                 27
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 28 of 43 PageID# 28




         124.   Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of the claims of

 the Members of the Class. Plaintiffs are consumers who provided PII to in order to apply for

 Capital One credit card products and had their PII compromised as a result of the Data Breach.

 Plaintiffs’ damages and injuries are akin to other Class Members, and Plaintiffs seek relief

 consistent with the relief of the Class Members.

         125.   Adequacy. Fed. R. Civ. P. 23(a)(4). Plaintiffs are adequate representatives of the

 Class because Plaintiffs are Members of the Class and are committed to pursuing this matter

 against Capital One to obtain relief for the Class. Plaintiffs have no conflicts of interest with Class

 Members. Plaintiffs’ Counsel are competent and experienced in litigating class actions, including

 privacy litigation. Plaintiffs intend to vigorously prosecute this case and will fairly and adequately

 protect the Class’ interests. Plaintiffs’ claims arise out of the same common course of conduct

 giving rise to the claims of the other Members of the Class. Plaintiffs’ interests are coincident with,

 and not antagonistic to, those of the other Members of the Class.

         126.   Plaintiffs Myers, Glover and White are members of the Closed Account subclass.

         127.   Plaintiff Elena is a member of the Denied subclass.

         128.   Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to any other

 available means for the fair and efficient adjudication of this controversy, and no difficulties exist

 that are likely to impact the management of this class action. The quintessential purpose of the

 class action device is to permit litigation against wrongdoers even when damages to individual

 plaintiffs may not be sufficient to justify individual litigation. Here, the damages suffered by

 Plaintiffs and the Class are relatively small compared to the burden and expense required to

 individually litigate their claims against Capital One, and thus, individual litigation to redress

 Capital One’s wrongful conduct would be impracticable. Individual litigation by each Class




                                                   28
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 29 of 43 PageID# 29



 Member would also strain the court system because of the millions of cases that would need to be

 filed and litigated. Individual litigation also creates the potential for inconsistent or contradictory

 judgments and increases the delay and expense to all parties and the court system. By contrast, the

 class action mechanism presents far fewer management difficulties and provides the benefits of a

 single adjudication using common proof and before a single court.

         129.     Injunctive and Declaratory Relief. Class certification is also appropriate under

 Rule 23(b)(2) and (c). Capital One, through its uniform conduct, acted or refused to act on grounds

 generally applicable to the Class as a whole, making injunctive and declaratory relief appropriate

 for the Class.

         130.     Similarly, particular issues under Rule 23(c)(4) are appropriate for certification

 because such claims present only particular, common issues, the resolution of which would

 advance the disposition of this matter and the parties’ interests therein. Such particular issues are

 set forth in Paragraphs 1 through 118 above.

         131.     Finally, all Members of the proposed Class are readily ascertainable. Capital One

 has access to information regarding the applications from consumers for the span of time from

 2005 through 2019 and the consumers affected by the Data Breach. Using this information, Class

 Members can be identified, and their contact information ascertained for the purpose of providing

 notice to the Class. Capital One also retains records as to applicants who were denied sufficient

 to identify and ascertain membership in the Denied Subclass. The national consumer reporting

 agencies, Capital One and other available sources retain information sufficient to identify

 individuals who were victims of Identity Theft and did not in fact apply for the subject Capital

 One product.

                                    FIRST CLAIM FOR RELIEF
                                      Negligence (For the Class)




                                                   29
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 30 of 43 PageID# 30




        132.    Plaintiffs restate and reallege the above paragraphs as if fully set forth herein.

        133.    Capital One demanded and took possession of Plaintiffs and the Class Members’

 PII, meaning Capital One then had a duty to exercise reasonable care in protecting that information

 from unauthorized access or disclosure. Capital One further had a duty to destroy Plaintiffs’ and

 Class Members’ PII within an appropriate amount of time after it was no longer required by Capital

 One, in order to mitigate the risk of such stale PII being compromised in the Data Breach.

        134.    Upon accepting and storing Plaintiff’s and Class Members’ PII in its computer

 systems and networks, Capital One undertook and owed a duty of care to Plaintiffs and Class

 Members to exercise reasonable care to secure and safeguard Plaintiffs and Class Members’ PII

 and to use commercially-reasonable methods to do so. Capital One knew that the PII was private,

 personal, and confidential, and should be protected.

        135.    Capital One owed a duty of care not to subject Plaintiffs and Class Members, along

 with their PII, to an unreasonable risk of harm because they were foreseeable and probable victims

 of any inadequate security practices.

        136.    Capital One owed a duty of care to Plaintiffs and Class Members to quickly detect

 a data breach and to timely act on warnings about data breaches.

        137.    These duties arose from Capital One’s relationship to Plaintiffs and Class Members

 and from industry custom.

        138.    Capital One, through its actions and inactions, unlawfully breached duties to

 Plaintiffs and Class Members by failing to implement standard industry protocols and to exercise

 reasonable care to secure and keep private the PII entrusted to it.




                                                  30
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 31 of 43 PageID# 31



        139.    Capital One, through its actions and omissions, allowed unmonitored and

 unrestricted access to unsecured PII.

        140.    Through its actions and omissions, Capital One failed to provide adequate

 supervision and oversight of the PII with which it was entrusted, despite knowing the risk and

 foreseeable likelihood of a breach and misuse, which permitted unknown third parties to gather

 Plaintiffs and Class Members’ PII, misuse that PII, and intentionally disclose it to unauthorized

 third parties without consent.

        141.    Capital One knew or should have known the risks inherent in collecting and storing

 PII, the importance of adequate security and the well-publicized data breaches within the financial

 services industry.

        142.    Capital One knew or should have known that its data systems and networks did not

 adequately safeguard Plaintiffs and Class Members’ PII.

        143.    Due to Capital One’s knowledge that a breach of its systems would damage millions

 of its customers like Plaintiff and Class Members, Capital One had a duty to adequately protect its

 data systems and the PII contained thereon.

        144.    Capital One had a special relationship with Plaintiffs and Class Members.

 Plaintiffs’ and Class Members’ willingness to entrust Capital One with their PII was predicated on

 the understanding that Capital One demanded the PII and therefore would take adequate security

 precautions to safeguard that information. Moreover, only Capital One had the ability to protect

 its systems and the PII stored on those systems from attack.

        145.    Capital One’s own conduct also created a foreseeable risk of harm to Plaintiffs and

 Class Members and their PII. Capital One’s misconduct included failing to: (1) secure its computer

 systems, despite knowing their vulnerabilities; (2) comply with industry standard security



                                                 31
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 32 of 43 PageID# 32



 practices; (3) implement adequate system and event monitoring; and (4) implement the systems,

 policies, and procedures necessary to prevent this type of data breach.

        146.       Capital One also had independent duties under federal laws that required Capital

 One to reasonably safeguard Plaintiffs’ and Class Members’ PII, and promptly notify them about

 the Data Breach.

        147.       Capital One breached its duties to Plaintiffs and Class Members in numerous ways,

 including:

              a.      by failing to provide fair, reasonable, or adequate computer systems and data
                      security practices to safeguard Plaintiff’s and Class Members’ Customer Data;

              b.      by creating a foreseeable risk of harm through the misconduct previously
                      described;

              c.      by failing to implement adequate security systems, protocols, and practices
                      sufficient to protect Plaintiffs and Class Members’ PII before and after learning
                      of the Data Breach;

              d.      by failing to comply with industry standard data security standards during the
                      period of the Data Breach; and

              e.      by failing to timely and accurately disclose that Plaintiffs and Class Members’
                      PII had been improperly acquired or accessed.

        148.       Through Capital One’s acts and omissions described in this Complaint, including

 Capital One’s failure to provide adequate security and its failure to protect Plaintiffs’ and Class

 Members’ PII from being foreseeably captured, accessed, disseminated, stolen, and misused,

 Capital One unlawfully breached its duty to use reasonable care to adequately protect and secure

 Plaintiffs and Class Members’ PII while it was within Capital One’s possession or control.

        149.       The law further imposes an affirmative duty on Capital One to timely disclose the

 unauthorized access and theft of Plaintiffs’ and Class Members’ PII, so that Plaintiffs and Class




                                                   32
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 33 of 43 PageID# 33



 Members can take appropriate measures to mitigate damages, protect against adverse

 consequences, and thwart future misuse of their PII.

        150.     Capital One breached its duty to notify Plaintiffs and Class Members of the

 unauthorized access to their PII by waiting to notify Plaintiffs and Class Members, and then by

 failing to provide Plaintiffs and Class Members sufficient information regarding the breach.

        151.     Through Capital One’s acts and omissions described in this Complaint, including

 Capital One’s failure to provide adequate security and its failure to protect Plaintiffs’ and Class

 Members’ PII from being foreseeably captured, accessed, disseminated, stolen, and misused,

 Capital One unlawfully breached its duty to use reasonable care to adequately protect and secure

 Plaintiffs’ and Class Members’ PII while it was within Capital One’s possession or control.

        152.     Further, through its failure to provide timely and clear notification of the Data

 Breach to consumers, Capital One prevented Plaintiffs and Class Members from taking

 meaningful, proactive steps to secure their financial data and bank accounts.

        153.     Upon information and belief, Capital One improperly and inadequately safeguarded

 Plaintiffs’ and Class Members’ PII in deviation of standard industry rules, regulations, and

 practices at the time of the unauthorized access. Capital One’s failure to take proper security

 measures to protect sensitive PII as described in this Complaint, created conditions conducive to a

 foreseeable, intentional criminal act, namely the unauthorized access of Plaintiffs’ and Class

 Members’ PII.

        154.     Capital One’s conduct was grossly negligent and departed from all reasonable

 standards of care, including, but not limited to: failing to adequately protect the PII; failing to

 conduct regular security audits; failing to provide adequate and appropriate supervision of persons




                                                 33
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 34 of 43 PageID# 34



 having access to Plaintiffs’ and Class Members’ PII; and failing to provide Plaintiffs and Class

 Members with timely and sufficient notice that their sensitive PII had been compromised.

           155.   Neither Plaintiffs nor the other Class Members contributed to the Data Breach and

 subsequent misuse of their PII as described in this Complaint

           156.   Capital One’s failure to exercise reasonable care in safeguarding PII by adopting

 appropriate security measures, including proper encryption storage techniques, was the direct and

 proximate cause of Plaintiffs’ and Class Members’ PII being accessed and stolen through the data

 breach.

           157.   Capital One breached its duties to Plaintiffs and Class Members by failing to

 provide fair, reasonable, and adequate computer systems and data security practices to safeguard

 Plaintiffs’ and Class Members’ PII.

           158.   As a result of Capital One’s breach of duties, Plaintiffs and the Class suffered

 damages including, but not limited to: damages from lost time and effort to mitigate the actual and

 potential impact of the Data Breach on their lives including, inter alia, by placing “freezes” and

 “alerts” with credit reporting agencies, contacting their financial institutions, closing or modifying

 financial accounts, closely reviewing and monitoring their credit reports and accounts for

 unauthorized activity, and filing police reports, and damages from identity theft, which may take

 months if not years to discover and detect, given the far-reaching, adverse and detrimental

 consequences of identity theft and loss of privacy. The nature of other forms of damage and injury

 may take years to detect, and the potential scope can only be assessed after a thorough investigation

 of the facts and events surrounding the theft mentioned above.




                                                  34
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 35 of 43 PageID# 35



                                  SECOND CLAIM FOR RELIEF
                                   Negligence Per Se (For Class)

         159.    Plaintiffs restate and reallege the above paragraphs as if fully set forth herein.

         160.    Section 5 of the FTC Act prohibits ‘‘unfair . . . practices in or affecting commerce,”

 including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

 Capital One, of failing to use reasonable measures to protect PII. The FTC publications and orders

 described above also form part of the basis of Capital One’s duty in this regard.

         161.    Capital One violated Section 5 of the FTC Act by failing to use reasonable measures

 to protect PII, and not complying with applicable industry standards, as described in detail herein.

 Capital One’s conduct was particularly unreasonable given the nature and amount of PII it obtained

 and stored, and the foreseeable consequences of a data breach including, specifically, the immense

 damages that would result to Plaintiff and Class Members.

         162.    Capital One’s violation of Section 5 of the FTC Act constitutes negligence per se.

         163.    Plaintiffs and Class Members are within the class of persons that the FTC Act was

 intended to protect.

         164.    The harm that occurred as a result of the Data Breach is the type of harm the FTC

 Act was intended to guard against. The FTC has pursued enforcement actions against businesses,

 which, as a result of their failure to employ reasonable data security measures and avoid unfair and

 deceptive practices, caused the same harm as that suffered by Plaintiffs and the Class.

         165.    As a direct and proximate result of Capital One’s negligence per se, Plaintiffs and

 the Class have suffered, and continue to suffer, injuries and damages arising from identity theft;

 damages from lost time and effort to mitigate the actual and potential impact of the Data Breach

 on their lives, including, inter alia, by placing “freezes” and “alerts” with credit reporting agencies,




                                                   35
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 36 of 43 PageID# 36



 contacting their financial institutions, closing or modifying financial accounts, closely reviewing

 and monitoring their credit reports and accounts for unauthorized activity, and filing police reports,

 and damages from identity theft, which may take months if not years to discover and detect, given

 the far-reaching, adverse and detrimental consequences of identity theft and loss of privacy.

        166.    Additionally, as a direct and proximate result of Capital One’s negligence per se,

 Plaintiffs and Class Members have suffered and will suffer the continued risks of exposure of their

 PII, which remain in Capital One’s possession and is subject to further unauthorized disclosures

 so long as Capital One fails to undertake appropriate and adequate measures to protect the PII in

 its continued possession.

                                   THIRD CLAIM FOR RELIEF
                             Breach of Implied Contract (For the Class)

        167.    Plaintiffs restate and reallege the above paragraphs as if fully set forth herein.

        168.    Capital One solicited Plaintiffs and Class Members to apply for credit card products

 and demanded their PII in that process. Providing PII to Capital One was a condition for Plaintiffs

 and Class Members to receive credit. Plaintiffs and Class Members accepted Capital One’s offers

 and provided their PII to Capital One to apply for Capital One credit card products.

         169.   When Plaintiffs and Class Members applied for Capital One credit card products,

 they provided their PII to Capital One as a prerequisite to obtaining credit. In so doing, Plaintiffs

 and Class Members on the one hand, and Capital One on the other, entered into mutually agreed-

 upon implied contracts pursuant to which Plaintiffs and Class Members agreed that their PII was

 valid, while Capital One agreed that it would use Plaintiffs and Class Members’ PII in its

 possession for only the agreed-upon purpose of processing the credit card product applications,

 and no other purpose.




                                                  36
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 37 of 43 PageID# 37



        170.    Implicit in the agreement to use the PII in its possession for only the agreed-upon

 application and no other purpose was the obligation that Capital One would use reasonable

 measures to safeguard and protect the PII of Plaintiffs and Class Members in its possession.

        171.    By accepting PII for credit card product applications, Capital One assented to and

 confirmed its agreement to reasonably safeguard and protect Plaintiffs’ and Class Members’ PII

 from unauthorized disclosure or uses and to timely and accurately notify Plaintiffs and Class

 Members if their data had been breached and/or compromised.

        172.    Plaintiffs and Class Members would not have provided and entrusted their PII to

 Capital One to apply for the Capital One credit card products in the absence of this implied contract

 between them and Capital One.

        173.    Plaintiff and Class Members fully performed their obligations under the implied

 contracts with Capital One.

        174.    Capital One breached the implied contracts it made with Plaintiffs and Class

 Members by failing to safeguard and protect Plaintiffs’ and Class Members’ PII, and by failing to

 provide timely and accurate notice to them that their PII was compromised as a result of the Data

 Breach.

        175.    Capital One breached the implied contracts it made with Plaintiffs and Class

 Members by failing to ensure that Plaintiffs and Class Members’ PII in its possession was used

 only for the agreed-upon application verification and no other purpose.

        176.    Plaintiffs and Class Members conferred a monetary benefit on Capital One which

 has accepted or retained that benefit. Specifically, the credit card products typically carry annual

 fees and other charges (e.g. interest) for use. In exchange, Plaintiff and Class Members should




                                                  37
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 38 of 43 PageID# 38



 have received the services that were the subject of the transaction and should have been entitled to

 have Capital One protect their PII with adequate data security measures.

        177.    Capital One failed to secure Plaintiffs’ and Class Members’ PII and, therefore, did

 not provide full compensation for the benefit Plaintiffs and Class Members provided.

        178.    Capital One acquired the PII through inequitable means when it failed to disclose

 the inadequate security practices previously alleged.

        179.    If Plaintiffs and Class Members had known that Capital One would employ

 inadequate security measures to safeguard PII, they would not have applied for the Capital One

 credit card products or otherwise shared their PII with Capital One.

        180.    As a direct and proximate result of Capital One’s breaches of the implied contracts

 between Capital One on the one hand, and Plaintiffs and Class Members on the other, Plaintiffs

 and Class Members sustained actual losses and damages as described in detail above.

        181.    Plaintiffs and Class Members were harmed as the result of Capital One’s breach of

 the implied contracts because their PII was compromised, placing them at a greater risk of identity

 theft and subjecting them to identity theft, and their PII was disclosed to third parties without their

 consent. Plaintiffs and Class Members also suffered diminution in value of their PII in that it is

 now easily available to hackers on the dark web. Plaintiffs and the Class have also suffered

 consequential out-of-pocket losses for procuring credit freeze or protection services, identity theft

 monitoring, late fees, bank fees, and other expenses relating to identity theft losses or protective

 measures. The Class Members are further damaged as their PII remains in the hands of those who

 obtained it without their consent.

        182.    This breach of implied contracts was a direct and legal cause of the injuries and

 damages to Plaintiffs and Class Members as described above.




                                                   38
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 39 of 43 PageID# 39



                                 FOURTH CLAIM FOR RELIEF
                                  Unjust Enrichment (For the Class)

        183.    Plaintiffs restate and realleges the above paragraphs as if fully set forth herein.

        184.    Plaintiffs and Members of the Class conferred a monetary benefit on Capital One.

 Specifically, they provided and entrusted their PII to Capital One.

        185.    In exchange, Plaintiffs and Class Members should have been entitled to have

 Capital One protect their PII with adequate data security.

        186.    Capital One appreciated, accepted, and retained the benefit bestowed upon it under

 inequitable and unjust circumstances arising from Capital One’s conduct toward Plaintiffs and

 Class Members as described herein; Plaintiffs and Class Members conferred a benefit on Capital

 One and accepted or retained that benefit. Capital One used Plaintiffs’ and Class Members’ PII for

 business purposes.

        187.    Capital One failed to secure Plaintiffs’ and Class Members’ PII and, therefore, did

 not provide full compensation for the benefit Plaintiff and Class Members provided.

        188.    Capital One acquired the PII through inequitable means in that it failed to disclose

 the inadequate security practices previously alleged, as well as failing to destroy or otherwise purge

 the PII from its computer systems after Capital One no longer had a legitimate business purpose

 to maintain that PII.

        189.    If Plaintiffs and Class Members knew that Capital One would not secure their PII

 using adequate security, they would not have applied for Capital One credit card products.

        190.    Plaintiffs and Class Members have no adequate remedy at law for the injuries they

 suffered due to Capital One’s conduct.

        191.    Under the circumstances, it would be unjust for Capital One to be permitted to

 retain any of the benefits that Plaintiffs and Class Members conferred on it.




                                                  39
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 40 of 43 PageID# 40



        192.    Under the principles of equity and good conscience, Capital One should not be

 permitted to retain the PII belonging to Plaintiffs and Class Members because Capital One failed

 to implement the data management and security measures that industry standards mandate.

        193.    Capital One should be compelled to disgorge into a common fund or constructive

 trust, for the benefit of Plaintiff and Class Members, proceeds that it unjustly received from them.

 In the alternative, Capital One should be compelled to refund the amounts that Plaintiff and Class

 Members overpaid for security they did not receive.


                                 FIFTH CLAIM FOR RELIEF
                              Declaratory Judgment (For the Class)

        194.    Plaintiffs restate and reallege the above paragraphs as if fully set forth herein.

        195.    As previously alleged, Plaintiffs and Class Members entered into an implied

 contract that required Capital One to provide adequate security for the PII it collected from their

 applications for Capital One credit card products. As previously alleged, Capital One owes duties

 of care to Plaintiff and Class Members that require it to adequately secure PII.

        196.    Capital One still possesses PII pertaining to Plaintiffs and Class Members.

        197.    Capital One has not announced or otherwise notified Plaintiff and Class Members

 that their PII are sufficiently protected or, more importantly, expunged from Capital One’s servers

 so as to prevent any further breaches or compromises.

        198.    Indeed, Capital One has stated that PII from Capital One credit card product

 applications submitted as far back as 2005 is subject to the Data Breach.

        199.    Accordingly, Capital One has not satisfied its contractual obligations and legal

 duties to Plaintiffs and Class Members. In fact, now that Capital One’s lax approach to data

 security has become public, the PII in its possession is more vulnerable than before.




                                                  40
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 41 of 43 PageID# 41



        200.    Actual harm has arisen in the wake of the Data Breach regarding Capital One’s

 contractual obligations and duties of care to provide data security measures to Plaintiffs and Class

 Members.

        201.    Plaintiffs therefore seek a declaration that: (a) Capital One’s existing data security

 measures do not comply with its contractual obligations and duties of care; and (b) in order to

 comply with its contractual obligations and duties of care, Capital One must implement and

 maintain reasonable security measures, including, but not limited to:

                a. engaging third-party security auditors/penetration testers as well as internal
                   security personnel to conduct testing, including simulated attacks, penetration
                   tests, and audits on Capital One’s systems on a periodic basis, and ordering
                   Capital One to promptly correct any problems or issues detected by such third-
                   party security auditors;

                b. engaging third-party security auditors and internal personnel to run automated
                   security monitoring;

                c. auditing, testing, and training its security personnel regarding any new or
                   modified procedures;

                d. segmenting customer data by, among other things, creating firewalls and access
                   controls so that if one area of Capital One is compromised, hackers cannot gain
                   access to other portions of Capital One’s systems;

                e. purging, deleting, and destroying PII not necessary for its provisions of services
                   in a reasonably secure manner;

                f. conducting regular database scans and security checks;

                g. routinely and continually conducting internal training and education to inform
                   internal security personnel how to identify and contain a breach when it occurs
                   and what to do in response to a breach; and

                h. educating its customers about the threats they face as a result of the loss of their
                   financial and personal information to third parties, as well as the steps Capital
                   One’s customers should take to protect themselves.

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs, on behalf of themselves and the Class, respectfully seek



                                                  41
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 42 of 43 PageID# 42



    from the Court the following relief:

           a.      Certification of the Class as requested herein under Federal Rule of Civil
                   Procedure 23;

           b.      Appointment of Plaintiffs as Class Representatives and their undersigned
                   Counsel as Class counsel;

           c.      Award Plaintiffs and Members of the proposed Class damages;

           d.      Award Plaintiffs and Members of the proposed Class equitable, injunctive and
                   declaratory relief, including the enjoining of Capital One’s insufficient data
                   protection practices at issue herein and Capital One’s continuation of its
                   unlawful business practices as alleged herein;

           e.      An order declaring that Capital One’s acts and practices with respect to the
                   safekeeping of PII were negligent;

           f.      Award Plaintiffs and Members of the proposed Class pre-judgment and post-
                   judgment interest as permitted by law;

           g.      Award Plaintiffs and Members of the proposed Class reasonable attorneys’ fees
                   and costs of suit, including expert witness fees; and

           h.      Award Plaintiffs and Members of the proposed Class any further relief the
                   Court deems proper.

 TRIAL BY JURY IS HEREBY DEMANDED.

   Dated: August 2, 2019                             Respectfully submitted,

                                                     PLAINTIFFS,

                                                     By: /s/ Andrew J. Guzzo ________

                                                     Kristi C. Kelly, VSB #72791
                                                     Email: kkelly@kellyguzzo.com
                                                     Andrew J. Guzzo, VSB #82170
                                                     Email: aguzzo@kellyguzzo.com
                                                     Casey S. Nash, VSB #84261
                                                     Email: casey@kellyguzzo.com
                                                     KELLY GUZZO, PLC
                                                     3925 Chain Bridge Road, Suite 202
                                                     Fairfax, Virginia 22030
                                                     Telephone: (703) 424-7572
                                                     Facsimile: (703) 591-0167




                                                42
Case 1:19-cv-01008-CMH-MSN Document 1 Filed 08/02/19 Page 43 of 43 PageID# 43




                                          Leonard A. Bennett, VSB #37523
                                          Email: lenbennett@clalegal.com
                                          Elizabeth W. Hanes, VSB #75574
                                          Email: elizabeth@clalegal.com
                                          Craig C. Marchiando, VSB #89736
                                          Email: craig@clalegal.com
                                          CONSUMER LITIGATION ASSOCIATES, P.C.
                                          763 J. Clyde Morris Boulevard, Suite 1-A
                                          Newport News, Virginia 23601
                                          Telephone: (757) 930-3660
                                          Facsimile: (757) 930-3662

                                          Matthew J. Erausquin VSB #65434
                                          Tara B. Keller VSB #91986
                                          CONSUMER LITIGATION ASSOCIATES, P.C.
                                          1800 Diagonal Road, Ste. 600
                                          Alexandria, Virginia 22314
                                          (703) 273-7770 - Telephone
                                          (888) 892-3512 - Facsimile
                                          Email: matt@clalegal.com
                                          Email: tara@clalegal.com

                                          Charles B. Molster, VSB #23613
                                          Email: cmolster@molsterlaw.com
                                          LAW OFFICES OF CHARLES B. MOLSTER, III,
                                          PLLC
                                          2141 Wisconsin Avenue, N.W., Suite 202
                                          Washington, D.C. 20007
                                          Telephone: (202) 787-1312

                                          Attorneys for Plaintiffs and Proposed Class




                                     43
